NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1815-15T3

KEVIN JACKSON,

        Plaintiff-Appellant,

v.

GARY M. LANIGAN, Commissioner,
N.J. Dept. of Corrections,
Administrator of New Jersey State
Prison, SGT. C.L. SPIRES,
Correctional Officer of New
Jersey (N.J.S.P.), SCO RAMOS,
Correctional Officer of New Jersey
(N.J.S.P.), CHIEF ADMINISTRATIVE
Disciplinary Hearing Officer, For
New Jersey Dept. of Corrections,

     Defendants-Respondents.
_____________________________________

              Submitted June 1, 2017 – Decided July 14, 2017

              Before Judges Alvarez and Manahan.

              On appeal from Superior Court of New Jersey,
              Law Division, Cumberland County, Docket No.
              L-256-14.

              Kevin Jackson, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondents (Lisa A. Puglisi,
              Assistant Attorney General, of counsel; Marvin
              L. Freeman, Deputy Attorney General, on the
              brief).
PER CURIAM

       Kevin Jackson, an inmate in the custody of the Department of

Corrections (DOC), appeals from an order dated December 4, 2015,

granting a motion for summary judgment in favor of respondents and

dismissing Jackson's complaint with prejudice.

       While incarcerated at New Jersey State Prison in 2008, Senior

Corrections         Officers      Spires   and    Ramos      charged      Jackson     with

violation      of    two   disciplinary      infractions.           Jackson      received

notice of the charges and the incident was investigated within

forty-eight hours.             A hearing was conducted before a hearing

officer from the DOC wherein Jackson received the assistance of a

counsel     substitute.1           After    administrative          proceedings       were

conducted,      it     was     determined       that     Jackson    did    not     commit

disciplinary infraction .402, being in an unauthorized area, but

was    found    guilty       of   disciplinary         infraction    *.009,2      misuse,

possession, distribution, sale, or intent to distribute or sell

an    electronic      communication        device,      in   violation     of    N.J.A.C.


1
  "'Counsel substitute' means an individual, such as an inmate
paralegal, teacher or social worker, who represents and defends
an inmate at a disciplinary hearing proceeding that is conducted
within a correctional facility under the jurisdiction of the
[DOC]." N.J.A.C. 10A:1-2.2.
2
  "'Asterisk offense' means a prohibited act preceded by a number
and an asterisk that is considered the most serious and results
in the most severe sanction(s)." N.J.A.C. 10A:1-2.2.


                                            2                                     A-1815-15T3
10A:4-4.1.    Jackson was sanctioned to administrative segregation.

While in administrative segregation, Jackson was not permitted to

have contact visits,3 but was allowed to receive visitors through

a window or via video conference.

     As permitted by N.J.A.C. 10A:4-11.1, Jackson administratively

appealed the charges to the prison administrator who upheld the

decision of the hearing officer, constituting a final agency

decision.     Jackson appealed to this court.              While the case was

pending, DOC moved for a remand for further proceedings, which was

granted.

     Upon remand, a rehearing was conducted.                 At the hearing,

Jackson was provided with the opportunity to cross-examine the

same two witnesses he examined at the original hearing and submit

written questions to the other seven witnesses.             At the conclusion

of the hearing, Jackson was again found not guilty of infraction

.402, but guilty of the *.009 infraction. Jackson administratively

appealed     the   decision,     which       was   upheld    by   the    prison

administrator.     An appeal to this court followed.

     We    reversed,   finding    the       disciplinary    charges   were   not

adequately supported by competent evidence as required by N.J.A.C.



3
  "'Contact visit' means a visit between an inmate and a visitor
where there is no barrier (such as a window or wall) between the
inmate and visitor." N.J.A.C. 10A:1-2.2.

                                        3                               A-1815-15T3
10A:4-9.15(a).        Jackson v. Dep't of Corr., No. A-1456-09 (App.

Div. July 26, 2012).        We ordered the infractions removed from

Jackson's prison file and all sanctions expunged.                   Id. at 9.

Subsequently,     Jackson's      contact    visits   were    reinstated,        his

custody status was lowered, and he was transferred to South Woods

State Prison.

      Upon    transfer,    Jackson     filed   a   civil    complaint       naming

respondents as defendants averring that the disciplinary charges

against him were false.       The complaint contained eleven causes of

action, including State Constitutional violations and claims under

the Tort Claims Act (TCA) and N.J.S.A. 30:1B-6.                   In response,

respondents filed a motion seeking dismissal of the complaint.

The   motion    was    granted    by   Judge   Darrell      M.   Fineman     in    a

comprehensive and well-reasoned written opinion.4                  This appeal

followed.

      On appeal, Jackson raises the following arguments:

                                   POINT I

             THE PREMATURE GRANT OF SUMMARY JUDGMENT IN THE
             ABOVE-CAPTIONED [] MATTER MUST BE REVERSED AND
             REMANDED BACK WITH INSTRUCTION.




4
  Although unclear from the record, we presume that respondents
filed a motion in lieu of a responsive pleading pursuant to Rule
4:6-2, which was then converted by the court to a motion for
summary judgment.

                                        4                                  A-1815-15T3
                              POINT II

         SGT. SPIRES AND SCO RAMOS [DO] NOT HAVE
         ABSOLUTE IMMUNITY FROM THEIR KNOWINGLY[,]
         INTELLIGENTLY, AND DELIBERATE INTENTIONAL
         INDIFFERENCE ILLEGAL ACTION AND CONDUCT THAT
         [LED] TO THE FALSIFYING AND [FABRICATION] OF
         THE OFFICIAL STATE DOCUMENTS AGAINST/UPON
         APPELLANT.
                           POINT III

         APPELLANT SUBMIT[S] THERE'S MATERIAL AND
         GENUINE FACTUAL DISPUTE OF ELEMENTS THAT
         TRIGGERED THE CAUSE OF ACTION HEREIN.

                              POINT IV

         SGT. SPIRES AND SCO RAMOS['] ILLEGAL CONDUCT
         WAS COMMITTED AND TRIED TO BE COVERED UP,
         UNDER COLOR-OF-BADGE AND COLOR-OF-LAW, AS
         COLOR-OF-AUTHORITY.

                              POINT V

         THE COMITY RULE MUST APPLY IN THIS COURT
         CONTRARY TO THE LOWER COURT'S GRANT OF SUMMARY
         DISPOSITION.

                              POINT VI

         APPELLANT    WAS    DEPRIVED    TO    IMPEACH
         [RESPONDENTS]   []   FURTHER  WITH   EVIDENCE
         CONTRARY TO N.J.S.A. 2A:84A-36, N.J.R.E. 609,
         TO CALL CRUCIAL AND IMPORTANT WITNESSES THAT
         WOULD HAVE REFUTED SGT. SPIRES AND SCO
         RAMOS['] INITIAL FABRICATED AND FRAUD[ULENT]
         ADMINISTRATIVE DISCIPLINARY CHARGES IN THE
         FIRST PLACE.

    Having considered these arguments in light of the record and

controlling principles of law, we affirm for the reasons stated

in Judge Fineman's opinion.   We add only the following.


                                 5                         A-1815-15T3
     We exercise plenary review of the trial court's grant of

summary judgment, and apply the same standard that governs the

trial court.   Henry v. N.J. Dep't of Human Servs., 204 N.J. 320,

330 (2010). We determine whether the motion record shows a genuine

issue of material fact, viewing the evidence in a light most

favorable to the non-moving party, and whether the movant is

entitled to judgment as a matter of law.     See Brill v. Guardian

Life Ins. Co. of Am., 142 N.J. 520, 523 (1995); R. 4:46-2(c).       A

court must determine "whether the evidence presents a sufficient

disagreement to require submission to the jury or whether it is

so one-sided that one party must prevail as a matter of law."    Id.

at 533 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52, 106 S. Ct. 2505, 2512, 91 L. Ed. 2d 202, 214 (1986)).

Absent a genuine factual dispute, the issue presented is legal,

which we review de novo.   Henry, supra, 204 N.J. at 330.

     We confine our discussion to Jackson's state constitutional

claims wherein he asserts violations under the New Jersey Civil

Rights Act (Act), N.J.S.A. 10:6-1 to -2.     The Act was adopted in

2004 "for the broad purpose of assuring a state law cause of action

for violations of state and federal constitutional rights and to

fill any gaps in state statutory anti-discrimination protection."

Owens v. Feigin, 194 N.J. 607, 611 (2008).    In Tumpson v. Farina,

218 N.J. 450, 474 (2014), our Supreme Court noted that despite the

                                6                           A-1815-15T3
sparse legislative history, it "tells us that our State Civil

Rights Act is modeled off of the analogous Federal Civil Rights

Act, 42 U.S.C.A. § 1983, and is intended to provide what Section

1983 does not: a remedy for the violation of substantive rights

found in our State Constitution and laws."

      Procedural    due     process   requires   adequate   notice    and    an

opportunity to be heard.        Rivera v. Bd. of Review, 127 N.J. 578,

583   (1992)    (citation    omitted).     However,   prison   disciplinary

proceedings are not criminal proceedings and, therefore, inmates

charged with disciplinary infractions are not entitled to the full

"panoply of rights" afforded to a criminal defendant.                Avant v.

Clifford, 67 N.J. 496, 522 (1975) (quoting Morrissey v. Brewer,

408 U.S. 471, 480, 92 S. Ct. 2593, 2601, 33 L. Ed. 2d 484, 495

(1972)).       Nonetheless, inmates facing disciplinary charges are

entitled to limited protections before sanctions may be imposed

against them.      Ibid.    These rights are: (1) notice in writing of

the allegations against the inmate at least twenty-four hours

before the hearing; (2) a hearing before an impartial tribunal;

(3) the right to call witnesses and present evidence, subject to

certain limitations due to the need for security and order in a

prison setting; (4) a right to confront and cross-examine adverse

witnesses, subject to the same limitations; (5) a right to a

written statement specifying the evidence relied upon by the

                                       7                              A-1815-15T3
tribunal and the reasons underlying the imposed sanctions; and (6)

the assistance of counsel substitute where the inmate is illiterate

or unable to mount a defense, or where the charges are complex.

Id. at 525-29.

     Consistent with the limited procedural rights that an inmate

facing   disciplinary   sanctions     must   receive,   the    record

demonstrates that the DOC adhered to all of those rights set forth

in Avant.   We conclude, therefore, that there was no violation of

Jackson's rights under the Act.

     Affirmed.




                                  8                           A-1815-15T3